Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
This Office Action has been issued in response to RCE filed 01/07/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-20 have been considered and remain pending. Claim(s) 1, 11, 18 have been amended. Claim(s) 1, 2, 3, 4, 6, 7, 11, 13, 14, 18 have been amended per Examiner's amendment.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims  1, 2, 3, 4, 6, 7, 11, 13, 14, 18 have been amended as follows:

1. (Currently Amended) A method comprising:
detecting, at a first processor associated with a first memory, a migration of a page to the first memory from a second memory associated with a second processor or a duplication of a page in the first memory and the second memory;
inserting an entry into a translation lookaside buffer (TLB) in the first processor in response to the duplication of the page or the migration of the page, wherein the entry maps a virtual address of the duplicated page or a virtual address of the migrated page to a physical address, the physical address being associated with the first memory, and wherein the entry is inserted into the TLB without modifying a corresponding entry in a page table that maps the virtual address of the duplicated page or the migrated page to a physical address associated with the second memory;
and in response to a miss in the TLB resulting from an access that targets a migrated or duplicated page, accessing a duplicate translation table (DTT) 

wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications.

2. (Currently Amended) The method of claim 1, further comprising: evicting the entry from the TLB; and invalidating the duplicated page or the migrated page in the first memory in response to evicting the entry.  

3. (Currently Amended) The method of claim 1, further comprising: storing a copy of the entry in the DTT; and accessing the copy of the entry from the DTT in response to a memory access request missing in the TLB.  

4. (Currently Amended) The method of claim 3, wherein storing the copy of the entry in the DTT comprises storing the copy of theentry in the DTT in response to the entry being evicted from the TLB.  

6. (Currently Amended) The method of claim 3, wherein storing the copy of the entry  in the DTT comprises storing the copy of the entry  in the DTT in response to the duplication or the migration of the page.  

7. (Currently Amended) The method of claim 6, wherein: the TLB is one of a plurality of TLBs; the DTT is shared by the plurality of TLBs; and accessing the copy of the entry  in the DTT comprises accessing the copy of the entry
 in the DTT in response to a miss in any one of the plurality of TLBs.

11. (Currently Amended) An apparatus comprising: a first processor associated with a first memory, wherein the first processor is configured to detect a migration of a page to the first memory from a second memory associated with a second processor or a duplication of a page in the first memory and the second memory, and wherein: 
the first processor implements a translation lookaside buffer (TLB); the first processor is configured to insert an entry in the TLB in response to the duplication or the migration of the page; the entry maps a virtual address of the duplicated page or a virtual address of the migrated page to a physical address, the physical address being associated with the first memory; and the entry is inserted into the TLB without modifying a corresponding entry in a page table that maps the virtual address of the duplicated page or the migrated page to a physical address associated with the second memory; and 
in response to a miss in the TLB resulting from an access that targets a migrated or duplicated page, the first processor accesses a duplicate translation table (DTT) 

wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications.

a copy of the entry  in the DTT, and access the copy of the entry from the DTT in response to a memory access request missing in the TLB.  

14. (Currently Amended) The apparatus of claim 13, wherein the first processor is configured to store the copy of the entry in the DTT in response to the entry being evicted from the TLB.  

18. (Currently Amended) A processing unit comprising: a first processor that implements a first translation lookaside buffer (TLB); and a second processor that implements a second TLB, wherein the first and second processors share a first memory, and wherein the first processor is configured to: detect a migration of a page to the first memory from a second memory or a duplication of a page in the first and second memories; and insert an entry into the first TLB in response to the duplication of the page or the migration of the page, wherein the entry maps a virtual address of the duplicated page or the migrated page to a physical address, the_physical address being associated with the first memory, and wherein the entry is inserted into the first TLB without modifying a corresponding entry in a page table that maps the virtual address of the duplicated page or_the migrated page to a physical address associated with the second memory; and a duplicate translation table (DTT) 
wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications, and
wherein the first processor is configured to: store a copy of the entry of the first TLB that maps the virtual address of the duplicated page or the migrated page to the physical address in the DTT, and access the copy of the entry of the first TLB from the DTT in response to a memory access request missing in the first TLB.


Allowable Subject Matter

Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " and in response to a miss in the TLB resulting from an access that targets a migrated or duplicated page, accessing a duplicate translation table (DTT) to determine a physical address for the access, wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications.”

The following is an examiner's statement of reasons for allowance:


“ … detecting, at a first processor associated with a first memory, a migration of a page to the first memory from a second memory associated with a second processor or a duplication of a page in the first memory and the second memory;
inserting an entry into a translation lookaside buffer (TLB) in the first processor in response to the duplication of the page or the migration of the page, wherein the entry maps a virtual address of the duplicated page or a virtual address of the migrated page to a physical address, the physical address being associated with the first memory, and wherein the entry is inserted into the TLB without modifying a corresponding entry in a page table that maps the virtual address of the duplicated page or the migrated page to a physical address associated with the second memory;
and in response to a miss in the TLB resulting from an access that targets a migrated or duplicated page, accessing a duplicate translation table (DTT) to determine a physical address for the access, 
wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications.”

The reasons for allowance of Claim 11 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
the first processor is configured to detect a migration of a page to the first memory from a second memory associated with a second processor or a duplication of a page in the first memory and the second memory, and wherein: the first processor implements a translation lookaside buffer (TLB); the first processor is configured to insert an entry in the TLB in response to the duplication or the migration of the page; the entry maps a virtual address of the duplicated page or a virtual address of the migrated page to a physical address, the physical address being associated with the first memory; and the entry is inserted into the TLB without modifying a corresponding entry in a page table that maps the virtual address of the duplicated page or the migrated page to a physical address associated with the second memory; and in response to a miss in the TLB resulting from an access that targets a migrated or duplicated page, the first processor accesses a duplicate translation table (DTT) to determine a physical address for the access, 
wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications.”

The reasons for allowance of Claim 18 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … the first processor is configured to: detect a migration of a page to the first memory from a second memory or a duplication of a page in the first and second memories; and insert an entry into the first TLB in response to the duplication of the page or the 
a duplicate translation table (DTT) that is shared by the first and second TLBs, 
wherein the DTT is configured to store copies of TLB entries that map virtual addresses of duplicated pages or virtual addresses of migrated pages to the respective physical addresses in response to detecting page migrations or duplications, and
wherein the first processor is configured to: store a copy of the entry of the first TLB that maps the virtual address of the duplicated page or the migrated page to the physical address in the DTT, and access the copy of the entry of the first TLB from the DTT in response to a memory access request missing in the first TLB.”

As dependent claims 2-10, 12-17, 19, 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Noordergraaf (U.S. Publication Number 2002/0129115) teaches about discloses CPUs configured to detect placing of pages and broadcast page migrations to a new node. Further, distributed memory portions among processors and caches within a node  but fails to teach said limitation noted supra.

Nesheim (U.S. Patent Number 5,897,664) teaches about discloses
that entries are stored and updated in a present node's TLB which contain the
virtual/physical addresses corresponding to the pages that have been replicated in the local memory of the present node, a TLB miss determination and a required local physical address is loaded to the TLB from global table but fails to teach said limitation noted supra.

Basu (U.S. Publication Number 2017/0277634) teaches about page table configured to store copies of virtual to physical translations where subsets of the virtual to physical translation entries are cached in a plurality of TLBs and where the physical addresses are used to locate where data is actually located but fails to teach said limitation noted supra.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        02/26/2022